DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2020 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11, 12, 14-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2018/0335836) in view of Kurlethimar (US 2019/0339770) 
Regarding claim 1, Miller discloses a method (see Fig 3C and 6) for operating an electronic contact lens (see Fig 3C; 320, contact lens) that contains a femtoprojector (see Fig 3C, 310, femtoprojector), the femtoprojector projecting images onto a user’s retina (see Fig 3C; 310 projects images, 364, onto retina 358), the method comprising: detecting 
Kurlethimar discloses a method for operating an ocular device (Fig 10) wherein the method comprising during the saccade, predicting an endpoint of the saccade (Fig 10; Para [0078-80]; prediction of saccade endpoints/landing position to influence foveation unit); and adjusting operation of the electronic device based on the predicted endpoint of the saccade (see Fig 10, 1012; Para [0085]; depending on predicted endpoints adjusting the display device). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Miller with during the saccade, predicting an endpoint of the saccade; and adjusting operation of the electronic contact lens based on the predicted endpoint of the saccade of Kurlethimar for the purpose of improving the image quality of the device through predictive modelling of saccades. 
Regarding claim 2, Miller in view of Kurlethimar discloses the method (Miller: see Fig 3C and 6) of claim 1, wherein detecting onset of the saccade comprises detecting acceleration or jerk of the user’s eye exceeding a threshold (Miller: Para [0074]; detection of saccade occurs with detection of acceleration of user’s eye exceeding an acceleration threshold).
Regarding claim 3, Miller in view of Kurlethimar discloses the method (Kurlethimar: see Fig 10) of claim 1, wherein predicting the endpoint of the saccade comprises: taking samples of the motion of the user’s eye (Kurlethimar: Para [0042-43]; gaze tracking system takes data from motion of user’s eyes); and fitting the samples to a parameterized function for saccadic motion (Kurlethimar: Para [0060-65]; regression modelling is accomplished using displacement and timing data from gaze tracking system).
Regard claim 4, Miller in view of Kurlethimar discloses the method (Kurlethimar: see Fig 11) of claim 3, wherein the samples are samples of angular acceleration of the user’s eye (Kurlethimar: Para [0107]; acceleration could be used to assess saccade).
Regarding claim 5, Miller in view of Kurlethimar discloses the method (Kurlethimar: see Fig 10) of claim 3, wherein the samples are samples of angular velocity of the user’s eye (Kurlethimar: see Fig 4; Para [0053]; velocity monitored to be used for saccade detection). 
Regarding claim 11, Miller in view of Kurlethimar discloses the method (Kurlethimar: see Fig 10) of claim 3, wherein parameters for the parameterized function account for differences in saccadic motion between different users (Kurlethimar: see Fig 7A; Para [0062-0065]; modeled curves obtained from offline dataset include data from past users thus differences in motion between users can be accounted for).
Regarding claim 12, Miller in view of Kurlethimar disclose the method (Kurlethimar: see Fig 10) of claim 1, wherein predicting the endpoint of the saccade comprises buffering samples of the motion of the user’s eye (Kurlethimar: see Fig 6; Para [0060]; displacement and time comprise buffering samples of motion of user’s eye); and predicting the endpoint based on buffered samples taken before onset of the saccade was 
Regarding claim 14, Miller in view of Kurlethimar disclose the method of claim 1 (Kurlethimar: See Figs 4 and 6), wherein predicting the endpoint of the saccade comprises making a series of two or more predictions of increasing precision (Kurlethimar: see Fig 6; Para [0059-0061]; At least two predictions are made of increasing precision).
Regarding claim 15, Miller in view of Kurlethimar disclose the method (Kurlethimar: see Fig 10) of claim 1, wherein predicting the endpoint of the saccade comprises using a lookup table to predict the endpoint (Kurlethimar: see Fig 7A; Para [0062-63]; examiner notes that a lookup table is equivalent to the curve modelling using curves from past user data).
Regarding claim 16, Miller in view of Kurlethimar discloses the method (Miller: see Fig 4) of claim 1, the motion of the user’s eye is measured by sensors in the electronic contact lens (Miller: see Fig 4; Para [0044]; motion detection is accomplished by sensors in contact lens).
Regarding claim 19, Miller in view of Kurlethimar discloses the method (Miller: see Figs 3C and 4) of claim 1, wherein the electronic contact lens comprises a scleral contact lens containing the femtoprojector (Miller: see Fig 3C; contact lens is a scleral contact lens containing a femtoprojector, 310). 
Regarding claim 20, Miller discloses an eye-mounted display system (see Fig 3C and 4) comprising: an electronic contact lens that is mountable on a user’s eye (see Fig 3C; contact lens, 320, mounted on user’s eye, 300), wherein the electronic contact lens 
Kurlethimar discloses an ocular device (Fig 10) wherein a controller predicts an endpoint of the saccade (Fig 10; Para [0078-80]; prediction of saccade endpoints/landing position to influence foveation unit).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Miller with wherein a controller predicts an endpoint of the saccade of Kurlethimar for the purpose of improving the image quality of the device through predictive modelling of saccades.
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2018/0335836) in view of Kurlethimar (US 2019/0339770) as applied to claims 1-5 above, and further in view of Sarkar (US 2019/0204913)
Regarding claim 6, Miller in view of Kurlethimar discloses the method (see Fig 10) of claim 3. Miller in view of Kurlethimar does not disclose wherein the parametrized function is based on a sigmoid function for angular position of the user’s eye. Miller in 
Sarkar discloses the method (Fig 6, 7, and 8), wherein the parametrized function is based on a sigmoid function for angular position of the user’s eye (see Fig 8; samples are fitted to a sigmoid function of the angular position of the eye). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Miller in view of Kurlethimar and Sarkar for the purpose of improving the interpolation capabilities of the endpoint of a saccade.
Regarding claim 7, Miller in view of Kurlethimar and Sarkar disclose the method (Sarkar: see Fig 6, 7, and 8) of claim 6 wherein parameters for the sigmoid function include an amplitude of the sigmoid function (Sarkar: see Fig 8; Para [0072]; Parameters of function include amplitude of the function itself). 
Regarding claim 8, Miller in view of Kurlethimar and Sarkar disclose the method (Sarkar: see Fig 6, 7, and 8) of claim 3, wherein the parameterized function is symmetric with respect to a midpoint of the saccade (Sarkar: see Figs 7 and 8; function used for fit is symmetric with velocity vs time function of Fig 7, when velocity reaches its max displacement reaches a midpoint).
Regarding claim 9, Miller in view of Kurlethimar and Sarkar discloses the method (Kurlethimar: see Figs 4 and 6) of claim 8, wherein the symmetric parameterized function includes a first half (Kurlethimar: see Fig 4; a first half being the left half of the parabola split at its axis of symmetry) and a second half (Kurlethimar: see Fig 4; a second half being the right half of the parabola split at its axis of symmetry), and predicting the endpoint of the saccade (Kurlethimar: Para [0053-0057]) comprises: detecting 
Regarding claim 10, Miller in view of Kurlethimar and Sarkar disclose the method (Kurlethimar: see Figs 4 and 6) of claim 9, wherein detecting completion of the first half comprises detecting a zero crossing from angular acceleration of the user’s eye (Kurlethimar: see Fig 4; Para [0053-60]; detection threshold can be set to detect a zero acceleration value as a threshold value from displacement and timing data received from circuit 600).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2018/0335836) in view of  Kurlethimar (US 2019/0339770) as applied to claims 1-5 above, and further in view of Young (US 2019/0354174)
Regarding claim 13, Miller in view Kurlethimar discloses the method of claim 1. Miller in view of Kurlethimar does not disclose wherein predicting the endpoint of the saccade is completed within ten ms after reaching a midpoint of the saccade. Miller in view of Kurlethimar and Young are related because both teach methods for saccade prediction. 
Yang discloses the method (see Fig 7) wherein predicting the endpoint of the saccade is completed within ten ms after reaching a midpoint of the saccade (see Fig 5A; Para [0102]; predicting a landing point takes 3-5 frame periods each 8.3 ms of length, Examiner notes that prediction can be accomplished within ten ms if sampling point is two frames before midpoint).
. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2018/0335836) in view of Kurlethimar (US 2019/0339770) as applied to claims 1-5 above, and further in view of Riguer (US 2021/0089119)
Regarding claim 17, Miller in view of Kurlethimar discloses the method (Miller: see Fig 3C and 4) of claim 1, wherein adjusting operation of the electronic contact lens (Miller: Para [0064-0067]; controller adjusts alignment of contact lens image source in response to motion of user’s eye) comprises: adjusting operation of electronic contact lens. Miller in view of Kurlethimar does not disclose wherein adjusting operation comprises adjusting operation of a right-eye and left-eye display device based on the predicted endpoint of the saccade. Miller in view of Kurlethimar and Riguer are related because both teach methods for operating optical display devices.
Riguer discloses the method (see Fig 2), wherein adjusting operation comprises adjusting operation of a right-eye and left-eye display device based on the predicted endpoint of the saccade (see Fig 2, 220; Para [0026-29]; rendered images on right and left eye are adjusted based on predicted saccade from unit 215).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Miller in view of Kurlethimar with wherein adjusting operation comprises adjusting operation of a right-eye and left-eye display device based .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2018/0335836) in view of Kurlethimar (US 2019/0339770) as applied to claims 1-5 above, and further in view of Edwin (US 2019/0324276)
Regarding claim 18, Miller in view of Kurlethimar discloses the method of claim 1. Miller in view of Kurlethimar does not disclose wherein detecting onset of the saccade and/or predicting the endpoint of the saccade are based on motion of both of the user’s eyes. Miller in view of Kurlethimar and Edwin are related because both teach methods for operating optical display devices. 
Edwin discloses the method (see Fig 11B), wherein detecting onset of the saccade and/or predicting the endpoint of the saccade are based on motion of both of the user’s eyes (see Fig 11B; Para [0250]; saccade detection involves detecting information from both eyes)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Miller in view of Kurlethimar with wherein detecting onset of the saccade and/or predicting the endpoint of the saccade are based on motion of both of the user’s eyes of Edwin for the purpose of improve image quality by improved saccade prediction with data from both eyes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844.  The examiner can normally be reached on Monday-Friday 7:30 am -5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.A.S./Examiner, Art Unit 2872                                                                                                                                                                                                        

JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872